Order unanimously affirmed with costs. Mem-
orandum: In June 1986, respondent was adjudged to be the father of petitioner’s infant daughter, and, in July 1986, he was ordered to pay child support. Respondent filed a notice of appeal but his appeal was abandoned when he failed to perfect it.
In May 1991, petitioner sought an increase in child support. Respondent cross-petitioned to vacate the order of filiation and to reopen the paternity proceeding so that a blood grouping test could be conducted. Family Court properly denied respondent’s cross petition. (Appeal from Order of Monroe County Family Court, Sciolino, J. — Paternity.) Present — Callahan, J. P., Boomer, Green, Boehm and Davis, JJ.